NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                             MAR 10 2015

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

UNITED STATES OF AMERICA,                        No. 13-10092

              Plaintiff - Appellee,              D.C. No. 4:12-cr-02195-RCC-
                                                 DTF-1
  v.
                                                 ORDER*
FERNANDO NUNEZ-FLORES, AKA
Alfonso Barrutia-Gonzalez, AKA
Fernando Flores Nunez, AKA Fernando
Nunez Flores,

              Defendant - Appellant.


                  Appeal from the United States District Court
                           for the District of Arizona
                 Raner C. Collins, Chief District Judge, Presiding

                          Submitted February 26, 2015**


Before: HUG, FARRIS, and CANBY, Circuit Judges.




        *    This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3

        ** The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2)
      Appellee’s Unopposed Motion to Vacate Sentence and Remand for

Resentencing, filed February 4, 2015, is GRANTED. The filing of this order shall

serve as the court’s mandate.




                                       2